Title: Thomas Jefferson to Robert Walsh, 19 February 1818
From: Jefferson, Thomas
To: Walsh, Robert


                    
                        Dear Sir
                        Monticello
Feb. 19. 18.
                    
                    Your favor of Jan. 27. was duly recieved, and I now inclose you Tracy’s tract on the certainty of the operations of the human understanding. he rests them on our sensations, of which we are very certain, and on this basis erects demonstrations irresistably cogent, I think, against Scepticism, a disease of the mind so uncomfortable that it is charity to exhibit it’s cure, if there exists one. I will ask it’s return when you have done with it, and, if published, a separate copy of the sheets containing it, to send to the author.
                    
                    I am indeed afflicted by the possibility of the discontinuance of your American register. I think mr Dobson has not allowed time for the work to become known to the public. the number of abortive periodical publications which we have seen, have made the public slow in subscribing to them generally. I question if the subscriptions of the first two years of the Edinburg Review supported it. the decisive question is whether subscribers withdraw who have once recieved it? information of the progress of the sciences in Europe, of new processes in the arts, new inventions, publications of distinction there and here, inedited tracts, a brief Chronicle of the times Etc. Etc. are articles too interesting not to ensure support to the work.
                    I have recieved, thro’ mr Millegan, the 16. vols of Grimm. passing over the Theatrical and Academical articles, I still find an abundance of matter in them, both interesting & original to me. it is in fact a Magazine of the times, & a very pleasant one. we have so many readers in the family, and the work is so voluminous, that I fear we shall strain your patience by it’s too long detention.
                    Our legislature is now about rising, and I am afraid they have done nothing towards the establishment of a general system of education. so many projects are offered as to render it difficult to rally a majority on any one. however the great effort is past, the money is provided, the subject of it’s disposition is working strongly, and before their next session they will have had time to mature and make up their minds for something. in the mean while we must carry on our Central College on it’s own bottom. with my friendly salutations to mr Correa, I tender you the assurance of my sincere esteem & respect.
                    
                        Th: Jefferson
                    
                